 Case: 2:12-cr-00079-ALM-EPD Doc #: 93 Filed: 10/26/20 Page: 1 of 4 PAGEID #: 530



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



UNITED STATES OF AMERICA,
                                                    Case No. 2:12-cr-079
               PlaintifT,
                                                    CHIEF JUDGE ALGENON L. MARBLEY
       V.



JASON L. HUTCHINSON,

               Defendant.


                                      OPINION & ORDER


       This matter comes before the Court on Defendant Jason Hutchinson's Motion for

Compassionate Release. (ECF No. 87). For the following reasons, Defendant's Motion is

DENIED WITHOUT PREJUDICE.


                                    I.      BACKGROUND


       Jason Hutchinson was sentenced to 300 months of imprisonment and supervised released

for life on January 18, 2013 after pleading guilty to one count of using a minor to engage in

sexually explicit conduct for the purpose of producing or transmitting a visual depiction of such

conduct, in violation of 18 U.S.C. § 2251(a) and (e). On August 5, 2020, Mr. Hutchinson filed a

motion seeking to be released due to the COVID-19 pandemic and his medical conditions that he

alleges put him at greater risk of serious illness or death if he contracts the virus. (ECF No. 87).

On August 12, 2020, the Government filed a response in opposition to Mr. Hutchinson's motion,

arguing that Mr. Hutchinson has not established "extraordinary and compelling reasons" justifying

his release, and that the Court should defer responsibility for Mr. Hutchinson's medical needs to

the BOP. (ECF No. 90 at 2, 5). On September 15, 2020, Mr. Hutchinson's appointed counsel
Case: 2:12-cr-00079-ALM-EPD Doc #: 93 Filed: 10/26/20 Page: 2 of 4 PAGEID #: 531



provided notice that he would not submit a supplemental motion (ECF No. 92). This matter is now
ripe for review.

                                  II.     LAW & ANALYSIS

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may "reduce the term of

imprisonment" of a defendant for "extraordinary and compelling reasons," but only "after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility." 18 U.S.C. § 3582(c)(1)(A); see, e.g.. United

States V. Raia, 954 F.3d 594, 597 n.l (3d Cir. Apr. 2, 2020). The Sixth Circuit has found that the

statute's administrative exhaustion requirement is a "mandatory claim-processing rule" that must

be enforced when properly invoked. United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020).

        Mr. Hutchinson indicates that he submitted a formal request for compassionate release or

reduction in sentence to the Warden on May 27,2020 and received a denial letter on June 2,2020.

(ECF No. 87 at 8; ECF No. 87 Exh. 4). The denial letter included information about how Mr.

Hutchinson could pursue an appeal through the Bureau of Prisons but, according to the

Government, "he has not appealed [the Warden's] decision through the BOP." (ECF No. 90 at 4).

In its Response, the Government acknowledges that current law requires prisoners to exhaust all

administrative appeals with the BOP and that this exhaustion rule "serves important functions."

(Id.). The Government, however, apparently does not seek to enforce the exhaustion rule in this

case, since it skips over the mandatory claim-processing rule and instead argues that Mr.

Hutchinson's motion should be denied on its merits.

       The statutory language of 18 U.S.C. § 3582(c)(1)(A) does not permit the Government to

vacillate between enforcement and waiver ofthe requirement from case to case. Although the Sixth
 Case: 2:12-cr-00079-ALM-EPD Doc #: 93 Filed: 10/26/20 Page: 3 of 4 PAGEID #: 532



Circuit notes that waiver and forfeiture are two exceptions to mandatory claim-processing rules,

this Court's analysis does not end with the Goverrunent's implied waiver. See United States v.

Alam, 960 F.3d 83, 834 (6th Cir. 2020). Instead, this Court considers whether it must enforce the

mandatory claim-processing rule found in the FirstStep Actsua sponte,despitethe Government's

apparent waiver. To do so, this Court follows the Sixth Circuit's reliance on United States v.

Mitchell, a decision from the U.S. Court of Appeals for the Tenth Circuit. See United States v.

Gayton-Garza, 652 F.3d 680 (6th Cir. 2011) (citing UnitedStates v. Mitchell, 518 F.3d 740 (10th

Cir. 2008)). Mitchell found that a court may appropriately invoke a procedural rule sua sponte to

protect "judicial interests beyond those of the parties" implicated by the rule, including "the

interests ofjudicial administration by minimizing uncertainty and waste ofjudicial resources." 518

F.3d at 750. This Court also relies on the Sixth Circuit's decision in Alam, which observed that

enforcing the mandatory claim-processing rule would help the Government "implement an orderly

system for reviewing compassionate-release applications" and prevent "line jumping" on the part

of criminal defendants. Alam, 960 F.3d at 834.

       Together, these cases inform this Court's decision to enforce the mandatory-claim

processingrule sua sponte. In so deciding, this Court seeks to implement normative standardsthat

will promote consistency and predictability for all parties involved, including the court itself. It

also seeks to guard against one party's irregular waiver practice, as such irregularity may result in

arbitrary and capricious enforcement of the rule. This approach best positions the Court to resolve

motions for compassionate release on the merits timely and efficiently.

       The language in 18 U.S.C. § 3582(c)(1)(A) also prohibits this Court from exercising

discretion in excusing Mr. Hutchinson's failure to fully exhaust his administrative remedies.

Through the language of the First Step Act, Congress makes clear that the exhaustion requirement
Case: 2:12-cr-00079-ALM-EPD Doc #: 93 Filed: 10/26/20 Page: 4 of 4 PAGEID #: 533



is mandatory. See 18U.S.C. § 3582(c) ("Thecourt maynot modify a termofimprisonment" except

"upon motion of defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden." (emphasis added)). Moreover, when

Congress directs "obligatory language toward the courts," it imposes "unyielding procedural

requirements 'impervious to judicial discretion.'" United States v. Dowl, 956 F.3d 904, 908 (6th

Cir. 2020) (per curiam) (quoting Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523

U.S. 26,35 (1998)). As such, courts do not have discretion to excuse a defendant's failure to satisfy

the exhaustion requirement.

       This Court finds Mr. Hutchinson is not eligible for compassionate release from the Court

because he has not demonstrated that he has exhausted his administrative remedies. Mr.

Hutchinson will not exhaust his administrative remedies until he has filed an appeal and received

a final administrative decision from the BOP, or until 30 days have passed fi*om the filing of an

appeal without answer. Accordingly, this Court need not reach the question of whether Mr.

Hutchinson's motion alleges a sufficiently extraordinary and compelling reason to justify his

release at this time. Once he has exhausted his administrative remedies, he can file a motion with

this Court pursuant to 18 U.S.C. § 3582(c)(1)(A).

       For these reasons, Mr. Hutchinson's Motion for Compassionate Release (ECF No. 87) is

DENIED without prejudice.

       IT IS SO ORDERED.



                                              /s/ Algenon L. Marblev
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: October 23,2020
